       Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 1 of 33




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

STACY ANTONIO SCOTT, JR.,
FL DOC #X59632,

      Plaintiff,
v.                                                      CASE NO. 1:18-cv-10-GRJ

DONALD L. PERRY, et al.,

     Defendants.
_______________________/

                                      ORDER 1

      This is a civil rights action pursuant to 42 U.S.C. § 1983, in which

Plaintiff, a pro se inmate in the custody of the Florida Department of

Corrections, has pleaded excessive force, deliberate indifference, and

state-law claims against corrections officers and medical professionals who

were employed at Cross City C.I. on March 13, 2015, when Plaintiff

inadvertently fell in the prison shower and injured his ankle. ECF No. 78.

      Pending before the Court are two dispositive motions filed by

Defendants. The first is Sergeant Donald L. Perry and Officer Jeremiah

Braswell’s Motion to Enforce the Parties’ Settlement Agreement. ECF No.

1 The parties consented to the undersigned conducting any and all proceedings in this
case, including a trial and ordering the entry of a final judgment. ECF Nos. 35, 60; see
also 28 U.S.C. § 636(c); Fed. R. Civ. P. 73. Therefore, any appeal from the entry of a
judgment lies directly to the United States Court of Appeal for the Eleventh Circuit. 28
U.S.C. § 636(c)(3).
         Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 2 of 33




124. Plaintiff has filed a separate “Motion to Set Aside and Vacate

Settlement Agreement,” ECF No. 130, which the Court construes as a

response in opposition to Sergeant Perry and Officer Braswell’s motion. 2

The second is Dr. Asbelti Llorens and Nurse Debra Phillips’ Motion for

Summary Judgment. ECF No. 126. Plaintiff has filed a response in

opposition to the Motion for Summary Judgment. ECF No. 127. Dr.

Llorens and Nurse Phillips filed a reply memorandum, ECF No. 129.

         Defendants’ motions are ripe for consideration. For the reasons

discussed below, Sergeant Perry and Officer Braswell’s Motion to Enforce

the Parties’ Settlement Agreement, ECF No. 124, and Dr. Llorens and

Nurse Phillips’ Motion for Summary Judgment, ECF No. 126, are due to be

GRANTED. Accordingly, this case will be DISMISSED with prejudice.

                                  I. BACKGROUND

         A.    Plaintiff’s Injury and Medical Treatment

         On March 13, 2015, at about 7:20 p.m., Plaintiff was attempting to

exit a shower in his prison dormitory when his foot became trapped on the

shower ledge. ECF No. 78 at 7. He fell sideways, in an attempt to break

his fall, causing his right foot to “snap” at an “unnatural angle.” Id.




2   Accordingly, the Clerk is directed to TERMINATE this motion (ECF No. 130).
                                            2
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 3 of 33




      Six hours later, at about 1:30 a.m., Plaintiff was carried downstairs

from his dormitory and transported to the prison medical department for an

examination of his injury by Nurse Phillips. ECF No. 127-4 at 2. Plaintiff

showed Nurse Phillips the “unnatural swelling” in his foot, which, he says,

“hung limp due to the fluid rising up to [his] knee.” Id. Nurse Phillips

notified the physician, Dr. Llorens, who ordered her to give Plaintiff an ice

pack for 24 hours, crutches, an ankle brace, 30 mg of Toradol, Ibuprofen,

and a “rest pass.” ECF No. 127-1 at 3. Dr. Llorens also ordered Plaintiff to

return to the medical department two days later, on March 16, for further

examination and on March 18 for an x-ray. Id. Plaintiff was instructed to

immediately report any skin discoloration, tingling, numbness, or an

increase in pain. Id. at 4. Plaintiff asserts that he told Nurse Phillips he

could not take Ibuprofen because it “would give [him] a severe migraine

and elevate [his] blood pressure,” but she refused to give him an alternative

medication. ECF No. 127-4 at 3.

      When Plaintiff returned to his dormitory from the medical department,

he informed Sergeant Perry and Officer Braswell that he could not climb

the stairs because he was in too much pain to lift his foot. ECF No. 78 at 8.

After several minutes, Sergeant Perry and Officer Braswell grabbed both of

Plaintiff’s arms, causing his crutches to fall, and forced him up the stairs.


                                       3
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 4 of 33




Id. In the process, Plaintiff’s crutches fell down the stairs and his foot

struck several steps. Id. Plaintiff also alleges that Sergeant Perry and

Officer Braswell referred to him using disparaging terms during this

encounter. Id.

      Plaintiff spent the next two days in his cell experiencing, what he

describes now as, “severe, excruciating, intolerable pain” because

corrections officers refused to escort him to the restroom. ECF No. 127-4

at 3. Plaintiff’s ankle continued to throb, and his toes became “numb,

swollen, and discolored.” Id.

      Plaintiff was seen by Dr. Llorens on March 16 when he returned to

the medical department. ECF No. 127-1 at 9. Plaintiff asserts that Dr.

Llorens “had an attitude” during his examination, as evidenced by Dr.

Llorens being “hostile and insensitive toward” Plaintiff. ECF No. 127-4 at 4.

Nevertheless, Dr. Llorens observed Plaintiff’s injury, without physically

touching it, and prescribed Plaintiff 400 mg of Ibuprofen. Id. Plaintiff

advised Dr. Llorens that the Ibuprofen “would not relieve [his] pain, make

[the pain] worse, [and] cause [him] to suffer migraines [and] nausea to the

point of vomiting, lightheadedness, and severe abdominal pain.” Id. Like

Nurse Phillips, Dr. Llorens refused to prescribe Plaintiff an alternative

medication. Id.


                                       4
       Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 5 of 33




      Plaintiff underwent an x-ray of his ankle and foot on March 18. ECF

No. 38 at 5. The images revealed a “minimally displaced fracture of the

medial malleolus” in Plaintiff’s right ankle and a “nondisplaced fracture of

the distal fibula at the ankle mortise,” as well as soft tissue swelling. Id.

There was no fracture, dislocation, subluxation, or abnormal soft tissue in

Plaintiff’s right foot. Id. The radiologist’s only recommendation to Plaintiff

was to “[f]ollow up as clinically indicated[.]” Id.

      Dr. Llorens was notified of the x-ray results and advised Plaintiff he

would refer him to an orthopedic specialist. ECF No. 78 at 9; ECF No. 127-

4 at 4. Plaintiff complained again about the side effects of the Ibuprofen

and the pain, numbness, and discoloration in his ankle, but Dr. Llorens did

not change his medication, advised Plaintiff he “don’t have to take the shit,”

and told him to go to “sick call.” ECF No. 127-4 at 4.

      On March 23, Dr. Llorens formally referred Plaintiff to an orthopedic

specialist for an appointment two weeks later, on April 7. ECF No. 38 at 7;

ECF No. 127-1 at 13; ECF No. 127-4 at 5. Dr. Llorens also changed

Plaintiff’s prescribed medication from Ibuprofen to a combination of

Naproxen and Excedrin. ECF No. 127-1 at 11; ECF No. 127-4 at 5.

Plaintiff told Dr. Llorens that he did not have a “tolerance” for Naproxen

because it made him nauseous. ECF No. 127-4 at 5. Dr. Llorens refused


                                        5
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 6 of 33




to prescribe him another pain medication, and Plaintiff continued to

experience “severe, excruciating, intolerable pain” until his consultation on

April 7 with orthopedist Dr. Carlos Esquiva. Id.

      During his consultation with Dr. Esquiva, Plaintiff underwent

additional x-ray imaging, which revealed “mild diffuse soft swelling,”

“anatomic alignment” of the “medial malleolus fracture” (in a “good position

for healing”), and unchanged alignment to the “oblique fracture of the distal

fibula[.]” ECF No. 38 at 8. Dr. Esquiva recommended Plaintiff use a well-

padded ankle brace for three months and prescribed 500 mg of Naproxen

for 60 days (notwithstanding Plaintiff’s complaint that it made him

nauseous). ECF No. 127-1 at 14. Dr. Esquiva further advised Plaintiff to

return in three months for a follow-up appointment. Id. Plaintiff asserts that

when the explained severity of his ankle and leg pain that Dr. Esquiva

informed him that his ankle fracture healed in a displaced manner because

Dr. Llorens misdiagnosed the fracture as “routine.” ECF No. 127-4 at 6.

Dr. Esquiva explained to Plaintiff that any recommendation to “reset” the

injury would be denied because of Plaintiff’s “youth” and his “ability to heal

quick and proper without surgical intervention.” Id.

      Plaintiff visited the medical department on April 8 and April 13 to

complain to Dr. Llorens about his continued leg and foot pain and the side


                                       6
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 7 of 33




effects of his prescribed medication. Id. at 6–7; see also ECF No. 38 at 9–

10. During the latter visit, Dr. Llorens confiscated Plaintiff’s crutches,

advised Plaintiff to use the Naproxen and ankle brace prescribed by Dr.

Esquiva, and directed him to return on July 15 for a follow-up x-ray. ECF

No. 38 at 10; ECF No. 124-4 at 7.

      Plaintiff’s third x-ray, taken on July 15, revealed the two fractures

discussed above but otherwise indicated “anatomic alignment at the ankle

mortise,” “no joint effusion,” normal and uniform bone density, normal “soft

tissue planes,” and “no plantar spur.” ECF No. 127-1 at 23. Plaintiff

returned to the medical department two days later, on July 17, for a follow-

up examination by Dr. Llorens. ECF No. 127-1 at 17; ECF No. 127-4 at 8.

Dr. Llorens advised Plaintiff that he canceled his follow-up visit with Dr.

Esquiva because the fracture was healed and Plaintiff demonstrated full

range of motion in his ankle. ECF No. 127-1 at 17; ECF No. 127-4 at 8.

Plaintiff again complained about the swelling and pain extending from his

right foot to right knee and “an obvious deformity and displacement” in his

right ankle. ECF No. 127-4 at 8. Dr. Llorens told Plaintiff he would not

prescribe a different medication and that any follow-up appointment with

Dr. Esquiva would be futile because Dr. Esquiva would not recommend

corrective surgery for a minor injury. ECF No. 127-4 at 9.


                                       7
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 8 of 33




      Plaintiff states, without citation to any medical record, that between

July 2015 and October 2015 he learned his ankle fracture did not heal and

required “surgical intervention to stabilize it.” ECF No. 127-4 at 9. After

Plaintiff was transferred to Franklin Correctional Institution in late 2015, he

visited the clinic there for an examination of his right ankle based on the

same complaints he raised with Dr. Llorens. ECF No. 78 at 10. The

physician advised Plaintiff there was no course of treatment based on the

“way his ankle fracture healed” and continued to prescribe him Naproxen.

Id.

      Plaintiff then underwent a fourth x-ray on July 1, 2016. ECF No. 127-

1 at 24. The radiologist determined: (1) there was “no radiographic

evidence of acute fracture or dislocation”; (2) the “ankle mortise” was

“intact”; (3) there was normal bone mineralization; and (4) there was “mild

medial and lateral soft tissue swelling.” Id.

      Plaintiff continued to seek treatment for the chronic pain in his right

ankle. ECF No. 78 at 11; ECF No. 127-1 at 25; ECF No. 127-4 at 10. Most

recently, on July 3, 2019, Plaintiff was referred for an x-ray of his right

ankle, which showed a “chronic medial malleolar fracture deformity” as a

result of a “high ankle sprain/injury.” ECF No. 127-1 at 26. Plaintiff alleges

he currently experiences “chronic severe pain,” that he cannot exercise or


                                        8
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 9 of 33




participate in other physical activities, and that he cannot stand for

prolonged periods of time. ECF No. 127-4 at 10.

      B.    Plaintiff’s Constitutional and State-Law Claims

      In his Third Amended Complaint, Plaintiff raises a constitutional

excessive force claim against Sergeant Perry and Officer Braswell (Count

I), a constitutional claim of deliberate indifference against Sergeant Perry

(Count III), and a state-law battery claim against Sergeant Perry and Officer

Braswell (Count VIII). ECF No. 78 at 13–16, 19–20. Plaintiff also asserts

three claims against Dr. Llorens and Nurse Phillips concerning the quality

of his medical treatment at Cross City C.I. In Counts II and VII, Plaintiff

avers that Dr. Llorens was deliberately indifferent to his serious medical

needs by failing to appropriately treat his ankle fracture and related chronic

severe pain and by delaying the referral to an orthopedic specialist. ECF

No. 78 at 14–15, 18–19. In Count VI, Plaintiff alleges that Nurse Phillips

was negligent because she breached her duty of reasonable care by

refusing to accommodate Plaintiff in the inmate infirmary after his fall or,

alternatively, by refusing to issue him a temporary “low-tier” pass so he

would not have to take the stairs up to his dormitory. Id. at 17–18. Plaintiff

says this resulted in further injury to his right foot when Sergeant Perry and




                                       9
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 10 of 33




Officer Braswell carried him upstairs to his dormitory, as described above,

and when he fell in the same shower “several more times[.]” Id. at 18.

      C.    Plaintiff’s Settlement Agreement with Sergeant Perry and
            Officer Braswell

      While the parties were engaged in discovery on Plaintiff’s claims,

Sergeant Perry and Officer Braswell filed a Notice of Settlement. ECF No.

114. Their notice, dated January 30, 2020, advised the Court that they

reached a settlement in principle with Plaintiff and requested 30 days to

execute a settlement agreement, fulfill the terms of the settlement, and file

a joint notice for voluntary dismissal. Id. at 1. On February 5, the Court

entered an order acknowledging receipt of the notice and extending the

parties’ discovery and dispositive motions deadlines. ECF No. 116.

      One month later, on March 6, Plaintiff filed a motion to set aside and

vacate his settlement agreement with Sergeant Perry and Officer Braswell.

ECF No. 117. Plaintiff claimed that the settlement was the product of

duress, namely, alleged repeated representations from Defendants’

counsel that she would seek to have Plaintiff held in contempt of court for

refusing to engage in settlement negotiations and (once a settlement in

principle was agreed to) for refusing to execute the settlement agreement.

Id. The Court denied the motion as premature because the parties had not

filed a joint notice of voluntary dismissal and Sergeant Perry and Officer
                                     10
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 11 of 33




Braswell had not filed a motion to enforce an executed settlement

agreement. ECF No. 121 at 6. There was, therefore, “nothing before the

Court to set aside or vacate based on Plaintiff’s representations in his

motion.” Id. The Court advised Plaintiff he could raise his allegations of

impropriety should the putative settlement agreement come before the

Court. Id.

      Sergeant Perry and Officer Braswell filed the instant motion on April

12, 2020. The parties provide detailed accounts of their settlement

discussions and each other’s alleged conduct, but the Court will only

recount what is relevant to the resolution of this motion.

      In sum, there were four relevant communications between the

parties. First, at Plaintiff’s deposition on January 14, 2020, Defendants’

counsel says that Plaintiff made an oral settlement offer to resolve the

claims against Sergeant Perry and Officer Braswell for $5,000. ECF No.

124 at 1–2. Plaintiff alleges he refused to make a settlement offer but did

so only when Defendants’ counsel “became hostile” and threatened him

with “contempt of court for refusing to cooperate in the discovery process[.]”

ECF No. 130-1 at 1–2 (Declaration of Plaintiff, dated May 4, 2020). Plaintiff

withdrew that settlement offer in a letter to Defendants’ counsel that same




                                      11
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 12 of 33




day, in which he thanked her for treating him with “professionalism and

courtesy” during the deposition. ECF No. 117 at 11.

      Second, during a telephone call between Defendants’ counsel and

Plaintiff on January 30, 2020, Defendants’ counsel says she presented to

Plaintiff a $2,500 counteroffer, which, ultimately, Plaintiff accepted. ECF

No. 124 at 2–3. Plaintiff alleges that Defendants’ counsel was persistent

that he accept the counteroffer, became “agitated and hostile,” and told

Plaintiff that he “had no other option but to proceed with settlement” or she

would have his case “tossed out with prejudice for non-compliance.” ECF

No. 130-1 at 3. Plaintiff contends further that he ended the telephone call

without accepting the offer, but Defendants’ counsel emailed the proposed

Settlement and Release of All Claims and tax forms to his classification

officer. Id. at 4.

      Third, during a telephone call between Defendants’ counsel and

Plaintiff on February 3, 2020, Defendants’ counsel says that Plaintiff began

the conversation “by insisting that he had changed his mind regarding his

willingness to settle” but agreed, again, to the $2,500 counteroffer and

executed a Settlement and Release of All Claims. ECF No. 124 at 4–5.

Plaintiff alleges that he initially refused to execute the settlement

agreement and continued to decline the $2,500 counteroffer but eventually


                                       12
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 13 of 33




did so when Defendants’ counsel threatened him with contempt of court

proceedings, the imposition of a daily fine until he executed the agreement,

and dismissal of his case with prejudice. ECF No. 130 at 4.

      After the call, Plaintiff’s classification officer scanned the executed

document and sent it to Defendants’ counsel. ECF No. 124 at 5.

Defendants’ counsel signed the Settlement and Release of All Claims on

behalf of Sergeant Perry and Officer Braswell, mailed Plaintiff a copy of the

fully executed settlement agreement, and submitted the agreement to the

Department of Financial Services Division of Risk Management for

payment of the settlement funds. Id.; see also ECF No. 124-1 (executed

Settlement and Release of All Claims). The Settlement and Release of All

Claims states expressly that Plaintiff “releases, acquits, and discharges”

Sergeant Perry and Officer Braswell “from any and all claims, actions,

causes of actions,” etc., “at issue” in this case for consideration of $2,500.

ECF No. 124-1 at 1. Moreover, the parties agreed to file a joint notice of

voluntary dismissal to “accomplish … discharge of the parties contemplated

herein.” Id. at 2.

      The Department of Financial Services deposited $2,500 into Plaintiff’s

DOC trust fund account on March 2, 2020. ECF No. 124 at 5; see also

ECF No. 124-2 (Plaintiff’s DOC trust fund account statement for March 2,


                                       13
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 14 of 33




2020, through March 19, 2020). DOC applied $197.94 to Plaintiff’s postage

liens and, on March 5, 2020, transferred the remainder ($2,302.06) to

Plaintiff’s resident account at Blackwater Correctional Institution. ECF No.

124-2 at 2–3. Between March 11, 2020, when the check was deposited in

Plaintiff’s resident account, and March 19, 2020, Plaintiff used the funds to

pay for legal postage, purchase items from the commissary, and obtain

copies of his medical records. ECF No. 124-3 (Plaintiff’s Blackwater C.I.

resident account summary, dated March 19, 2020).

      Fourth and finally, during a telephone call between Defendants’

counsel and Plaintiff on March 19, 2020, Defendants’ counsel says that

Plaintiff refused to execute a joint notice of voluntary dismissal and stated

he opposed any motion to enforce the settlement agreement. ECF No. 124

at 6. Plaintiff does not address this telephone conference in his

declaration. ECF No. 130-1.

   II. SERGEANT PERRY AND OFFICER BRASWELL’S MOTION TO
         ENFORCE THE PARTIES’ SETTLEMENT AGREEMENT

      Sergeant Perry and Officer Braswell argue that this Court should

enforce the terms of the parties’ settlement agreement—namely, dismissal

of Plaintiff’s claims against them—because Plaintiff may not unilaterally

repudiate the agreement. ECF No. 124 at 8. Moreover, Sergeant Perry

and Officer Braswell contend that Plaintiff ratified the agreement by
                                      14
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 15 of 33




“continuing to keep and spend the settlement funds[.]” Id. at 8–10.

Defendants’ counsel states in the instant motion that she did not coerce or

threaten Plaintiffs during any of their settlement discussions, id. at 2–4, and

provides a declaration from Assistant Attorney General Gecelyne Dixon,

who observed Defendants’ counsel’s telephone calls with Plaintiff, ECF No

124-4 (Declaration of AAG Dixon, dated March 27, 2020).

      Plaintiff asks the Court to vacate the settlement agreement—and to

deny the motion to enforce the settlement agreement—because the

settlement was a product of Defendants’ counsel’s coercion, duress, and

undue pressure. ECF No. 124 at 5. Notably, Plaintiff does not address

Defendants’ ratification argument. Id. at 5–7.

      A.    Legal Standard

      The Court may “enforce a settlement agreement … when one party

refuses to abide by the agreement prior to dismissal of the action.” Kent v.

Baker, 815 F.2d 1395, 1400 (11th Cir. 1987); see also BP Prods. N. Am.,

Inc. v. Oakride at Winegard, Inc., 469 F. Supp. 2d 1128, 1132 (M.D. Fla.

2007). This motion is an equitable action for specific performance, which

the Court may resolve without a jury, Ford v. Citizens and S. Nat’l Bank,

Cartersville, 928 F.2d 1118, 1122 (11th Cir. 1991), and an evidentiary

hearing unless there is “a substantial factual dispute as to the terms of the


                                      15
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 16 of 33




settlement,” Murchison v. Grand Cypress Hotel Corp., 13 F.3d 1483, 1486

(11th Cir. 1994).

      When resolving a motion to enforce a settlement agreement, the

Court must apply Florida law. See Vinnett v. Gen. Elec. Co., 271 F. App’x

908, 912 (11th Cir. 2008) (“We use the applicable state’s contract law to

construe and enforce settlement agreements.” (citing Ins. Concepts, Inc. v.

W. Life Ins. Co., 639 F.2d 1108, 1111–12 (5th Cir. 1981)3)). In Florida,

      settlement agreements are favored as an efficient way to settle
      disputes and as a means to conserve judicial resources. Courts
      will enforce them when it is possible to do so. [They] are
      interpreted and governed by the law of contracts. The party
      seeking to enforce a settlement agreement bears the burden of
      showing the opposing party assented to the terms of the
      agreement.

BP Prods. N. Am., Inc., 469 F. Supp. 2d at 1133 (internal citations omitted).

A party seeking to avoid a settlement agreement based on allegations of

duress bears the burden of proof. Shepard v. Fla. Power Corp., No. 8:09-

cv-2398-T-27TGW, 2011 WL 1465995, at *3 (M.D. Fla. Apr. 18, 2011).

      Finally, and relevant here, a party may not unilaterally repudiate a

settlement agreement once it is reached. Reed by and through Reed v.

United States, 891 F.2d 878, 881 n.3 (11th Cir. 1990). The Court “cannot


3 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as precedent the decisions of the former Fifth Circuit decided
prior to October 1, 1981.
                                          16
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 17 of 33




allow a litigant to attack the integrity of the settlement process by

attempting to recharacterize the focus of his litigation after he decides he is

unhappy with the settlement.” Murchison, 13 F.3d at 1487.

      B.    Discussion

      The resolution of this motion is straightforward because Florida law

does not embrace buyer’s remorse when it comes to settlements.

Notwithstanding the parties’ irreconcilable stories of their settlement

discussions, Plaintiff cannot escape the undisputed fact that he ratified the

settlement when he accepted the $2,500 payment to his trust account and

proceeded to spend the funds. As such, the settlement agreement is valid.

      It is a tenet of Florida contract law that a party ratifies a settlement

agreement when he or she knowingly accepts the benefits of that

agreement. See Hendricks v. Stark, 126 So. 293, 296 (Fla. 1930) (“Where

a party, with knowledge of facts entitling him to rescission of a contract or

conveyance, afterward, without fraud or duress, ratifies the same, he has

no claim to the relief of cancellation….Any acts of recognition of the

contract as subsisting or any conduct inconsistent with an intention of

avoiding it, have the effect of an election to affirm.”).

      Put differently:

      Where a party accepts the benefits of a settlement agreement or
      a compromise of his case and knows, or in the exercise of due
                                        17
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 18 of 33




      diligence should have known, of the facts concerning that
      settlement, the party ratifies the settlement by accepting the
      benefits whether the settlement was in the first instance
      authorized by him, and he is thereafter estopped to attack the
      settlement.

Kisz v. Massry, 426 So. 2d 1009, 1011 (Fla. 2d DCA 1983) (citing

Nagymihaly v. Zipes, 353 So. 2d 943 (Fla. 3d DCA 1978)); see also

Zurstrassen v. Stonier, 786 So. 2d 65, 71 (Fla. 4th DCA 2001) (“Ratification

occurs where a party with full knowledge of all the material facts makes an

affirmative showing of his or her express or implied intention to adopt an

act or contract entered into without authority.” (citing Deutsche Credit Corp.

v. Peninger, 603 So. 2d 57, 58 (Fla. 5th DCA 1992))). Federal courts have

recognized or applied the principle of ratification to contracts and

settlement agreements. See, e.g., Whetstone Candy Co., Inc. v. Kraft

Foods, Inc., 351 F.3d 1067, 1076 (11th Cir. 2003); Devoux v. Wise, No.

3:12-cv-540-J-34JBT, 2014 WL 1457520, at *6 (M.D. Fla. Apr. 14, 2014);

Sea-Land Serv., Inc. v. Sellan, 64 F. Supp. 2d 1255, 1262 (S.D. Fla. 1999);

Mungin v. Fla. East Coast Ry. Co., 318 F. Supp. 720, 735 (M.D. Fla. 1970),

aff’d, 441 F.2d 728 (5th Cir. 1971).

      So too here, where ratification fits neatly to the facts of this case.

Plaintiff was aware that he signed an agreement with Sergeant Perry and

Officer Braswell in February 2020 to resolve his claims against them for


                                       18
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 19 of 33




$2,500, as evidenced by his signature on the written agreement. ECF No.

124-1. Although Plaintiff contends the agreement was the product of

duress, this does not excuse his acceptance of the settlement funds into

his DOC trust fund account on March 2, 2020, ECF No. 124-2, and his

resident account at Blackwater C.I. on March 11, 2020, ECF No. 124-3.

What’s more, Plaintiff spent the funds to purchase items at the prison

commissary and to obtain copies of his medical records for further litigation

of his claims against Dr. Llorens and Nurse Phillips.

      It is also obvious that Plaintiff knew he could move to have the Court

set aside or vacate the settlement agreement due to duress at the time he

received the funds because he submitted a motion arguing that particular

point on March 6, 2020. ECF No. 117. Nevertheless, instead of returning

the unspent settlement funds to the State of Florida (or just refusing to use

them), Plaintiff began a spending spree before the Court even ruled on his

initial motion to vacate. This negates Plaintiff’s arguments for relief from

the settlement agreement. See Devoux, 2014 WL 1457520, at *6 (“Plaintiff

has never disclaimed the Defendants' obligations under the Settlement

Agreement, only his own. He is attempting to accept the benefits of the

Settlement Agreement and renounce only the burdens. This he may not




                                      19
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 20 of 33




do.”). Plaintiff’s studied silence on the issue of ratification in response to

the instant motion speaks volumes.

      The Court, therefore, concludes that Plaintiff ratified the settlement

agreement when he accepted the monetary benefit from it. As to the

remedy, Plaintiff agreed to discharge Sergeant Perry and Officer Braswell

from this case in exchange for the $2,500 payment he has already

received. That promise is due to be enforced. Instead of compelling

Plaintiff to execute a joint notice of voluntary dismissal, the Court will

dismiss Plaintiff’s claims against Sergeant Perry and Officer Braswell with

prejudice.

                III. DR. LLORENS AND NURSE PHILLIPS’
                    MOTION FOR SUMMARY JUDGMENT

      Dr. Llorens and Nurse Phillips move for summary judgment on

Plaintiff’s three claims concerning his medical treatment at Cross City C.I.

ECF No. 126. First, Dr. Llorens argues that he was not deliberately

indifferent to Plaintiff’s ankle fracture because Plaintiff received adequate

and timely medical treatment, namely an examination, x-ray, pain

medications, and referral to a specialist (Dr. Esquiva) without any

exorbitant delay. Id. at 9–10. Second, Nurse Phillips argues that Plaintiff’s

state-law negligence claim is due to be dismissed because Plaintiff failed to



                                       20
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 21 of 33




satisfy the pre-suit requirements set forth in Florida’s Medical Malpractice

Act, Fla. Stat. § 766.106. Id. at 10–14.

      Plaintiff avers that Dr. Llorens is not entitled to summary judgment on

his deliberate indifference claims because Dr. Llorens failed to prescribe

effective pain medication (notwithstanding multiple complaints by Plaintiff),

inexplicably delayed referring Plaintiff to Dr. Esquiva, and interfered with

Dr. Esquiva’s treatment of Plaintiff’s ankle fracture. ECF No. 127 at 8, 10–

19. Moreover, Plaintiff argues that he notified Corizon Medical Services

and DOC of his intent to sue in 2016 (ECF No. 62-1) but could not obtain a

corroborating expert opinion because they failed to make his medical

records available upon request. ECF No. 127 at 20–21.

      A.    Legal Standard

      The entry of summary judgment is appropriate when the Court is

satisfied “there is no genuine dispute as to any material fact and the

movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a).

In applying this standard, the Court must examine the pleadings,

depositions, answers to interrogatories, and admissions on file, together

with any affidavits and other evidence in the record “in the light most

favorable to the nonmoving party.” Samples on Behalf of Samples v.

Atlanta, 846 F.2d 1328, 1330 (11th Cir. 1988). “The nonmovant need not


                                      21
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 22 of 33




be given the benefit of every inference but only of every reasonable

inference.” Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1282

(11th Cir. 1999).

      As the Supreme Court held in Celotex Corp. v. Catrett, 477 U.S. 317

(1986), the movant bears the initial burden of establishing the nonexistence

of a triable issue of fact. This, however, does not require the movant to

disprove matters on which the non-moving party bears the burden of proof

at trial. Cox v. Adm’r U.S. Steel & Carnegie, 17 F.3d 1386, 1396 (11th Cir.

1994). “[T]he moving party simply may show—that is, point out to the

district court—that there is an absence of evidence to support the

nonmoving party’s case.” United States v. Four Parcels of Real Property in

Green and Tuscaloosa Counties in the State of Alabama, 941 F.2d 1428,

1438 (11th Cir. 1991) (alterations adopted).

      If the movant is successful on this score, the burden of production

shifts to the non-moving party who must then come forward with “sufficient

evidence of every element that he or she must prove.” Rollins v.

TechSouth, Inc., 833 F.2d 1525, 1528 (11th Cir. 1987). The non-moving

party may not simply rest on the pleadings, but must use affidavits,

depositions, answers to interrogatories, or other admissible evidence to

demonstrate that a material fact issue remains to be tried. Anderson v.


                                     22
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 23 of 33




Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Castleberry v. Goldome

Credit Corp., 408 F.3d 773, 785–86 (11th Cir. 2005). In civil actions filed

by inmates,

      [federal courts] must distinguish between evidence of disputed
      facts and disputed matters of professional judgment. In respect
      to the latter, our inferences must accord deference to the views
      of prison authorities. Unless a prisoner can point to sufficient
      evidence regarding such issues of judgment to allow him to
      prevail on the merits, he cannot prevail at the summary
      judgement stage.

Beard v. Banks, 548 U.S. 521, 530 (2006) (internal citations omitted).

Conclusory allegations based on subjective beliefs are insufficient to create

a genuine issue of material fact. Leigh v. Warner Bros., Inc., 212 F.3d

1210, 1217 (11th Cir. 2000).

      B.      Discussion

              (i)   Deliberate Indifference

      Prison officials violate the Eighth Amendment when they act with

deliberate indifference to an inmate’s medical needs. Estelle v. Gamble,

429 U.S. 97, 104–05 (1976). To state a claim for deliberate indifference, a

plaintiff must allege: (1) a serious medical need; (2) deliberate indifference

to that need by the defendant; and (3) causation between the defendant’s

indifference and plaintiff’s injury. Youmans v. Gagnon, 626 F.3d 557, 563

(11th Cir. 2010).

                                       23
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 24 of 33




      The seriousness of a medical need is an objective inquiry. Kelley v.

Hicks, 400 F.3d 1282, 1284 (11th Cir. 2005). A serious medical need is

one that has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would easily recognize the

necessity for a doctor's attention. In the alternative, a serious medical need

is determined by whether a delay in treating the need worsens the

condition. In either case, the medical need must be one that, if left

unattended, poses a substantial risk of serious harm. Mann v. Taser Int’l,

Inc., 588 F.3d 1291, 1307 (11th Cir. 2009).

      Whether a defendant acted with deliberate indifference is a subjective

inquiry. Kelley, 400 F.3d at 1284. The plaintiff must establish: “(1)

subjective knowledge of a risk of serious harm; (2) disregard of that risk;

and (3) by conduct that is more than mere negligence.” Brown v. Johnson,

387 F.3d 1344, 1351 (11th Cir. 2004). The Constitution does not require

medical care provided to prisoners to be “perfect, the best obtainable, or

even very good.” Harris v. Thigpen, 941 F.2d 1495, 1510 (11th Cir. 1991).

Instead, the treatment (or lack thereof) must be “so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to

fundamental fairness[.]” Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir.

1986).


                                      24
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 25 of 33




     “Conduct that is more than negligence includes: (1) grossly

inadequate care; (2) a decision to take an easier but less efficacious course

of treatment; and (3) medical care that is so cursory as to amount to no

treatment at all.” Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir.

2011). Federal courts are reluctant to find a defendant was deliberately

indifferent when the prisoner received medical treatment unless such

treatment was grossly incompetent. Waldrop v. Evans, 871 F.2d 1030,

1035 (11th Cir. 1989). In the same vein, a prisoner cannot show deliberate

indifference when he receives a medical diagnosis and care but desires a

different diagnosis or treatment. Harris, 941 F.2d at 1505; see also Adams

v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (“[A]s Estelle teaches, the

question of whether governmental actors should have employed additional

diagnostic techniques or forms of treatment is a classic example of a matter

for medical judgment and therefore not an appropriate basis for grounding

liability under the Eighth Amendment.”).

     When a deliberate indifference claim is based on delay of treatment,

the Court will examine “(1) the seriousness of the medical need; (2)

whether the delay worsened the medical condition; and (3) the reason for

the delay.” Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007).

However, “[a] prisoner must provide verified medical evidence to establish


                                     25
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 26 of 33




the detrimental effect of delay in medical treatment.” Visage v. Woodall,

798 F. App’x 406, 410 (11th Cir. 2020) (alterations adopted).

      Plaintiff contends that Dr. Llorens was deliberately indifferent to his

ankle injury and subsequent chronic severe pain, which he says resulted in

deformity and continues to hinder his physical activity. Because Dr.

Llorens—at this juncture—does not dispute that Plaintiff had an objectively

serious medical need for treatment, and Plaintiff made contemporaneous

complaints to Dr. Llorens about his ailments, this case boils down to

whether there is evidence from a which a reasonable jury could find that Dr.

Llorens’ conduct amounted to anything more than mere negligence. There

is not, and, therefore, Dr. Llorens is entitled to summary judgment.

      For starters, the record belies any claim that Dr. Llorens was

deliberately indifferent to Plaintiff’s initial ankle injury. When Plaintiff was

taken to the medical department and examined by Nurse Phillips on the

early morning of March 14, Dr. Llorens began a course of treatment that

included regular radiographic imaging (x-rays), pain medication, mobility

aids, and scheduled follow-up examinations. Dr. Llorens observed

Plaintiff’s injury, reviewed his x-rays, and referred him for a consultation

with an orthopedic specialist. Lastly, Dr. Llorens surmised from Plaintiff’s

July 15 x-ray and his own observation of Plaintiff’s normal range of motion


                                        26
       Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 27 of 33




that Plaintiff’s fracture was healed and did not require further treatment by

him or Dr. Esquiva. Upon close examination of the record, there was

nothing grossly inadequate about Dr. Llorens’ treatment. 4

       Plaintiff asserts repeatedly that it should have been obvious to Dr.

Llorens from the appearance of Plaintiff’s right ankle and foot that he

misdiagnosed Plaintiff’s initial ankle injury. This is a non-starter. Plaintiff’s

assertions are conclusory, and he fails to point to any evidence

demonstrating a different diagnosis. To the contrary, Plaintiff’s x-rays have

been consistent with Dr. Llorens’ initial diagnosis of an ankle fracture.

Plaintiff, instead, points to Dr. Esquiva’s comment that his fracture healed

in a displaced manner and the 2019 x-ray showing “chronic medial

malleolar fracture deformity” as evidence that Dr. Llorens’ treatment failed.

However, deliberate indifference is more than “negligence in diagnosis or

treatment.” Sifford v. Ford, 701 F. App’x 794, 796 (11th Cir. 2017); see

also Stewart v. Pa. Dep’t of Corr., 677 F. App’x 816, 820 (3d Cir. 2017) (the


4 Even accepting as true—as the Court must at this stage—that Dr. Llorens was hostile
toward Plaintiff or insulted him during his medical visits, that does not establish a claim
for deliberate indifference in violation of the Eighth Amendment. See Hernandez v. Fla.
Dep’t of Corr., 281 F. App’x 862, 866 (11th Cir. 2008) (“[A]llegations of verbal abuse and
threats by the prison officers did not state a claim because the defendants never carried
out these threats and verbal abuse alone is insufficient to state a constitutional claim.”);
O’Connor v. Jones, No. 3:18-cv-1423-J-39PDB, 2021 WL 118982, at *4 (M.D. Fla. Jan.
13, 2021) (“A claim that a prison official was mean to a prisoner is frivolous” because
rudeness and hostility toward a prisoner “does not offend Eighth Amendment principles”).
At bottom, Dr. Llorens’ “bedside manner” is not in issue.
                                            27
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 28 of 33




initial misdiagnosis of a prisoner’s ankle fracture is “at worst … medical

malpractice, which is not actionable under the Eighth Amendment”).

Because Plaintiff received medical treatment and cannot establish anything

more than a potential error in medical judgment by Dr. Llorens, his

deliberate indifference claim concerning the diagnosis and treatment of his

initial ankle fracture must fail.

      Plaintiff also misses the mark with his claim that Dr. Llorens was

deliberately indifferent by delaying Plaintiff’s referral to Dr. Esquiva. Dr.

Llorens’ decision that the consultation was “routine” rather than “urgent,”

which was made while Dr. Llorens was already treating Plaintiff’s injury, is

insufficient to establish deliberate indifference. See King v. Lawson, No.

5:17-cv-303-TES-CHW, 2020 WL 1227760, at *2 (M.D. Ga. Mar. 13, 2020)

(“Presumably, Lawson could have marked Plaintiff’s eye issue as ‘urgent’

sooner than she did; thus, expediting the consultation. However, Plaintiff

has not presented evidence that Lawson’s determination not to mark

‘urgent’ … was more than gross negligence.”). Moreover, Plaintiff has

failed to put forth any verified medical evidence, such as medical records or

a declaration from a treating medical provider, suggesting that the three-

week delay before his appointment to meet with Dr. Esquiva was

detrimental to his recovery. The absence of such evidence at the summary


                                       28
       Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 29 of 33




judgment stage is fatal to the instant claim. Owen v. Corizon Health, Inc.,

703 F. App’x 844, 848 (11th Cir. 2017).

       This leaves Plaintiff’s claim that Dr. Llorens was deliberately

indifferent to his persistent complaints of chronic severe pain in his right

leg, ankle, and foot following his initial ankle injury.5 It is undisputed that

Dr. Llorens responded to Plaintiff’s complaints by prescribing him Ibuprofen

and changed his prescription to Naproxen and Excedrin at Plaintiff’s

request. Although Plaintiff insisted that Naproxen and Excedrin were also

ineffective and that he could not tolerate Naproxen, Dr. Llorens decision not

to prescribe a different medication for pain management was well within his

discretion as a medical professional. See Ross v. Corizon Med. Servs.,

700 F. App’x 914, 916 (11th Cir. 2017) (“The failure to administer stronger

medication is generally a medical judgment that is not an appropriate basis

for imposing liability.”); Monteleone v. Corizon, 686 F. App’x 655, 659 (11th

Cir. 2017) (“[D]etermining which medication to prescribe is generally a

matter of medical judgment[.]”); Hernandez v. Sec’y Dep’t of Corr., No. 11-

14420-CIV, 2014 WL 11444109, at *14 (S.D. Fla. Feb. 10, 2014), aff’d, 611


5 Although it is unclear whether Plaintiff’s chronic severe pain arose directly from his initial
ankle injury or subsequent injuries to the same area, “severe pain resulting from the willful
denial of … necessary medical care offends the Constitution, even without any showing
that [P]laintiff’s underlying medical condition was worsened or exacerbated.” Newsome
v. Prison Health Servs., Inc., No. CV405-042, 2009 WL 1469203, at *6 (S.D. Ga. May 26,
2009). Therefore, the Court separately considers this claim.
                                              29
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 30 of 33




F. App’x 582, 584 (11th Cir. 2015) (“The decision to withhold certain

narcotic medications for the brief time or suspend use of a certain

medication altogether, at worst, constitutes mere medical malpractice.”).

Plaintiff, thus, cannot establish that Dr. Llorens’ decision to prescribe

Ibuprofen, Naproxen, or Excedrin to Plaintiff for his chronic severe pain—

even over Plaintiff’s complaints about the efficacy and effect of the

medications—was grossly inadequate to constitute deliberate indifference.

See Monteleone, 686 F. App’x at 660 (“Although Dr. Alvarez’s failure to

substitute a more effective medication may constitute negligence, it does

not rise to the level of deliberate indifference.”).

      Because Plaintiff has failed to demonstrate that a reasonable jury

could find Dr. Llorens provided grossly inadequate care for Plaintiff’s ankle

injury and subsequent chronic severe pain, or that he unreasonably

delayed referring Plaintiff to Dr. Esquiva for treatment, Dr. Llorens is

entitled to summary judgment on Plaintiff’s deliberate indifference claims.

            (ii)   Negligence

      “Before filing any claim for personal injury … arising from medical

malpractice, Florida law requires the claimant to conduct an investigation of

the claim and send the defendant notice of intent to sue, along with a

corroborating opinion by a medical expert.” R.W. Armor Corr. Health


                                        30
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 31 of 33




Servs., Inc., 830 F. Supp. 2d 1295, 1302–03 (M.D. Fla. 2011); see also Fla.

Stat. §§ 766.104, 766.106, 766.203. Failure to comply with the statutory

prerequisites prior to the expiration of the two-year statute of limitations

mandates the dismissal of the medical negligence claim. Fla. Stat. §

766.206(2); Kurkal v. Mekras, 679 So. 2d 278, 283 (Fla. 1996); see also

R.W., 830 F. Supp. 3d at 1303.

      Plaintiff does not dispute that he is subject to Florida’s pre-suit

requirements but argues instead that he was relieved from producing a

corroborating expert opinion when Corizon Medical Services and DOC

failed to provide him copies of his medical records upon request. ECF No.

127 at 20–21. Plaintiff relies on Florida Statutes section 766.204(1), which

provides that “[c]opies of any medical record relevant to any litigation of a

medical negligence claim … shall be provided to a claimant … at a

reasonable charge within 10 business days of a request for copies.” Fla.

Stat. § 766.204(1). Failure to do so at a reasonable charge constitutes a

waiver of “the requirement of written medical corroboration by the

requesting party.” Fla. Stat. § 766.204(2).

      Plaintiff requested copies of his medical records from DOC, not Nurse

Phillips, on July 16, 2016, August 6, 2016, October 6, 2017, and November

9, 2017. ECF No. 127-3. Each time, he received a response in less than


                                       31
      Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 32 of 33




10 business days advising him that copies of his medical records were

available to him at a cost of $0.15 per page. Id. Section 766.204

contemplates a reasonable charge for copies of a claimant’s medical

records, and, thus, Plaintiff was not entitled to his records free of charge.

Conversely, DOC’s response to his request for records was appropriate

and did not waive the requirement that Plaintiff produce a corroborating

expert opinion prior to filing this action.

      Because Plaintiff refused to pay for copies of his medical records—

and there is no suggestion that a charge of $0.15 per page is

unreasonable6—Plaintiff’s negligence claim against Nurse Phillips is due to

be dismissed for failure to comply with Florida’s pre-suit requirements for

medical malpractice claims.

                                 IV. CONCLUSION

      Accordingly, it is ORDERED:

      1.     Sergeant Perry and Officer Braswell’s Motion to Enforce the
             Parties’ Settlement Agreement, ECF No. 124, is GRANTED.

      2.     Dr. Llorens and Nurse Phillips’ Motion for Summary Judgment,
             ECF No. 126, is GRANTED.




6See generally Fla. Admin. Code R. 64B8-10.003 (any person licensed under Chapter
48 required to release copies of patient medical records “may condition such release upon
payment by the requesting party of the reasonable costs of reproducing the records[,]”
which includes $1.00 per page for the first 25 pages and $0.25 for each additional page).
                                           32
Case 1:18-cv-00010-GRJ Document 133 Filed 03/05/21 Page 33 of 33




3.   The Clerk is directed to TERMINATE Plaintiff’s “Motion to Set
     Aside and Vacate Settlement Agreement,” ECF No. 130.

4.   The Clerk is directed to enter a judgment stating, “Plaintiff’s
     Third Amended Complaint, ECF No. 78, is DISMISSED with
     prejudice.” The Clerk must then close the file.

DONE AND ORDERED this 5th day of March 2021.

                                    s/Gary R. Jones
                                   GARY R. JONES
                                   United States Magistrate Judge




                              33
